Exhibit 10.58
(Biogen Idec Logo)
December 13, 2005
Dear Susan:
This is an Offer of Employment. I invite you to join our company as Executive
Vice President and General Counsel, at a biweekly wage of $16,153.85 (which is
equivalent to an annual wage of $420,000). This position will report directly to
Jim Mullen, Chief Executive Officer and be located in Cambridge, Massachusetts.
Consistent with Biogen Idec’s compensation policy, you will be eligible for a
merit salary review and equity grants early in 2007. You will participate in
Biogen Idec’s lncentive Plan, targeted at 50% of your eligible base annual
salary. Your participation in the lncentive Plan will commence on January 1,
2006. Additionally. you will participate (on a prorated basis) in our
February 2006 Long Term lncentive grant.
Upon employment, you will be granted an option to purchase up to 40,000 shares
of the common stock of Biogen ldec Inc., at an exercise price per share equal to
the closing sales price as reported on the Nasdaq National Market on the
effective date of your employment. The option will have a ten-year term and vest
over a four-year period, at the rate of 25% per year, starting on the
anniversary of your effective date of employment. The actual terms of the stock
option will be communicated to you in a separate stock option agreement or
notice of grant.
Upon employment, you will be granted 10,000 restricted stock units, which will
convert to shares of common stock of Biogen ldec Inc. Management will recommend
that one third of these restricted stock units convert to shares of common stock
on each of the first, second, and third anniversary of your initial date of
employment. The actual terms of the restricted stock units will be communicated
to you in a separate notice of grant.
You will be able to choose from a menu of benefit options through our flexible
benefits program. These benefits include group health care, life, dependent
life, 407(k) savings plan, and disability insurance, as well as two flexible
spending accounts for eligible medical or dependent care expenses. You are also
entitled to 20 vacation days per year, accrued on a monthly pro-rated basis.
Please visit Biogen Idec’s benefits website (www.mybenerqy.com) to familiarize
yourself with all Biogen Idec’s benefits and HR guidelines.
Equity-based Awards: You are a “designated employee” for purposes of Biogen
Idec’s 2005 Omnibus Equity Plan. Please read the Plan for more details about the
rights of a designated employee in the event of a corporate transaction or
change in control, including any applicable limitations.
You are encouraged to enter into a 10b5-1 trading plan, if you plan to buy or
sell Biogen ldec securities or exercise options. These types of plans, when
executed according to applicable provisions, enable you to sell Biogen ldec
securities on pre-specified conditions (e.g., when the price of a share of
Biogen ldec common stock reaches a certain amount) and, therefore, allow you to
sell outside quarterly “trading windows”, whether or not you then possess
material, nonpublic information. (Please note that Smith Barney, our stock plan
administrator, charges fees for sales of Biogen ldec securities pursuant to a
10b5-1 trading plan the same as for ordinary sales, $0.06/share.)
Supplemental Savings Plan: You are entitled to participate in Biogen Idec’s
Supplemental Savings Plan (SSP). This plan allows you to defer receipt, on a
pretax basis, up to 80% of

 



--------------------------------------------------------------------------------



 



December 13, 2005
Susan Alexander
Page 2
your base salary and up to 100% of your cash bonuses. Your contributions to this
plan may be limited by your contributions towards other plans (e.g., 401k, ESPP,
medical, etc.).
Life Insurance: Biogen ldec will provide you with life insurance coverage equal
to three times your base salary (maximum coverage up to $1 million), subject to
your successfully meeting the medical standards stated in the executive group
term life insurance policy for US employees. Biogen ldec will pay the premiums
for this insurance. As required by law, income will be imputed for insurance
over IRS limitations annually for this coverage.
Severance: You will receive a severance benefit of at least 12 months
compensation ( as per the attached Executive Severance document; all other
conditions of the document remain applicable). Coverage under Biogen Idec’s
group medical and dental insurance plans will be provided in the event your
employment is terminated by Biogen ldec for reasons other than cause (as defined
in the attached severance document). Your severance benefits are also explained
in greater detail in the attached severance document.
IRC 280g Excise Taxes: In the event of a change in control (as defined in
Section 280g of the Internal Revenue Code), compensation paid to you may trigger
an excise tax, in addition to ordinary income taxes on that compensation,
depending on that amount of the compensation. Biogen ldec will reimburse you for
excise tax penalties incurred by you pursuant to IRC Section 280g on
compensation paid by Biogen ldec as a result of a change in control, including
gains from the exercise of stock options and vesting of restricted shares, as
well as the reimbursement for such penalties.
Tax preparation and/or financial planning: Biogen ldec will provide you with an
allowance of up to $7,500 (beginning in calendar year 2006, and each year
thereafter) for use in the preparation of your Federal and/or state income
taxes, for tax or financial planning, for estate planning (including preparation
of personal wills), and/or for the purchase of tax preparation software.
Invoices received from recognized professionals will be reimbursed.
Employment with Biogen ldec is contingent on the satisfactory completion of a
drug test. Please see the attached documents for full information about our
post-employment offer drug-testing program. You may also be required to complete
a medical history review with our Occupational Health Department. It will be
scheduled after your first day of employment.
Biogen ldec requires that all new employees be subject to a background check.
This verification includes confirmation of employment history, educational and
professional licensing credentials, a criminal records check, and Social
Security number search, as well as any additional procedures that your job
responsibilities at Biogen ldec may warrant. When you complete your online
Application for Employment, you will be authorizing Biogen ldec to conduct this
background check. If you have questions about the background check, please speak
to your Biogen ldec Recruiter for details. Additionally, Biogen ldec requires
all new employees to sign a Proprietary Information and Inventions Agreement on
the first day of employment.
In order to protect the Company’s substantial investment of time and money in
the creation and maintaining of its Confidential lnformation and good-will with
its customers, vendors and other business partners, as a condition of employment
you will be required to sign the Company’s Employee Proprietary lnformation and
lnventions and Dispute Resolution Agreement on your first day of employment. A
copy of the agreement is attached to this letter. Also, as we have explained to
you, just as Biogen ldec regards the protection of our trade secrets, and other
confidential information as a matter of great importance, we also respect that
you may have an obligation to your present and/or prior employers to safeguard
the confidential information of those companies. Biogen ldec respects these
obligations, and expects you to honor them as well. To that end, we expect that
you will not take any

 



--------------------------------------------------------------------------------



 



December 13, 2005
Susan Alexander
Page 3
documents or other confidential information from your employer if and when you
depart.
Further, we want to make perfectly clear you should not bring with you to Biogen
Idec, or use in the performance of your responsibilities for our Company, any
proprietary business or technical information, materials or documents of a
former employee.
The Federal Government requires you to provide proper identification verifying
your eligibility to work in the United States. Please bring the appropriate
identification, including your Social Security card (for number verification
purposes), with you on your first day of employment.
Please confirm your acceptance of this Offer of Employment by signing this
letter. Please also sign the enclosed drug screen authorization form and return
both signed documents to Biogen Idec in the enclosed self-addressed, stamped
envelope. The other copy of this letter is for your records.
On behalf of Jim Mullen, we are very excited about the prospect of you joining
Biogen Idec. Your first date of employment will be set by mutual agreement.
Best regards,

            /s/ Craig Schneier      Craig Schneier, PhD.    Executive Vice
President, Human Resources       

cc:   Jim Mullen
Rick Fisher

Biogen ldec is an at-will employer. This means that just as you may resign your
employment at any time for any reason, Biogen ldec may terminate your employment
at any time, with or without cause, in its sole discretion.
I am pleased to accept the offer of employment and acknowledge the contingencies
of employment described above.
ACCEPTED:

          /s/ Susan Alexander       1/30/06 Susan Alexander       Start Date*

 

*   Your effective date of employment is subject to Biogen ldec HR’s receipt of
negative results (i.e., no drugs found) from your drug test. If you have not
received negative test result confirmation from Human Resources, please contact
your Biogen ldec recruiter to confirm results prior to starting. Your effective
date of employment must be a Monday. Please notify Human Resources as soon as
possible of the Monday you can begin your employment, and indicate this date on
the signed offer letter you return.

ATTENTION: Please see the attached Important Information for New Employees

 



--------------------------------------------------------------------------------



 



Executive Severance - Executive Vice President
As an Executive Vice President1, you are entitled to severance benefits in the
event your employment with Biogen Idec is terminated by Biogen Idec other than
for cause. The severance benefits will be comprised of (i) a lump sum payment
and (ii) upon completion of the appropriate forms, continuation of your
participation in Biogen Idec’s group medical and dental insurance plans pursuant
to the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) and to the same extent that such insurance is provided to regular U.S.
employees of Biogen Idec (including payment by you of a portion of the insurance
premiums). The lump sum payment, equivalent to at least twelve months of annual
base salary and a prorated portion of your target annual performance bonus, will
be calculated as follows:
[12 + (A x 2.5)] x B = lump sum payment

         
where:
  A   is number of full years of service with Biogen Idec, but (A x 2.5) not
more than 9
 
  B   is monthly annual compensation (i.e., one-twelfth of sum of annual base
salary plus target annual performance bonus).

The lump sum payment (less state and federal income and welfare taxes and other
mandatory deductions under applicable laws) will be paid to you promptly
following the later of (i) the termination of your employment with Biogen Idec
and (ii) the effective date of a general release in favor of Biogen Idec (see
below). Your participation in Biogen Idec’s group medical and dental insurance
plans will continue until the earlier of (x) the date you become eligible to
participate in the medical and dental insurance plans of a third party employer
or (y) the date that is [12 + (A x 2.5), but not more than 21] months following
the termination of your employment with Biogen Idec, but in either case only to
the extent permitted by the provisions of COBRA. For example:

      If your employment with Biogen Idec is terminated after two months, you
will receive a lump sum payment equal to twelve months of your monthly annual
compensation and continue to participate in Biogen Idec’s group medical and
dental plans for twelve months, unless you become eligible to participate in a
third party employer’s medical and dental plans before that date.

      If your employment with Biogen Idec is terminated after five years, you
will receive a lump sum payment equal to 21 months of your monthly annual
compensation and continue to participate in Biogen Idec’s group medical and
dental plans for 21 months, unless you become eligible to participate in a third
party employer’s medical and dental plans before that date.

If at any time within two years following a corporate transaction (as such term
is defined in Biogen Idec’s 2005 Omnibus Equity Plan) your employment with
Biogen Idec is terminated by Biogen Idec other than for cause, then, regardless
of the length of your service with Biogen Idec and in lieu of the formula set
forth above, you will receive a lump sum payment equivalent to 24 months of your
prorated annual base salary and prorated target annual performance bonus. In
addition, you will be entitled to participate in Biogen Idec’s group medical and
dental insurance plans for up to 24 months following the termination of your
employment with Biogen Idec, subject to the conditions (including earlier
termination) set forth above.
For purposes of the severance arrangement, the definition of “for cause” is
outlined in the Biogen Idec 2005 Omnibus Equity Plan.
Payment and provision of the severance benefits described above are conditioned
on your execution of a general release in favor of Biogen Idec, in form and
substance reasonably acceptable to Biogen Idec, in respect of any and all claims
relating to your employment and the termination of your employment with Biogen
Idec. If you retire or terminate your employment your employment with Biogen
Idec or Biogen Idec terminates your employment for cause or you do not provide
the requisite general release, then you not receive the severance benefits
described above.
 

1.   These severance benefits are applicable only to U.S. executives of Biogen
Idec.

